Opieioít by
Rice, P. J.,
The plaintiff claimed to recover from the county at the rate of twelve cents an hour for services rendered his employers, G. W. Campbell and Sons, in extinguishing forest fires which originated in and were confined to the lands or timber owned by them, for which services his employers have either paid him or are liable. This is not the precise way in which he states his claim, but as we proceed we think it will be seen that this is what it amounts to under the evidence. Is the bounty liable under the Act of March 30, 1897, P. L. 9?
*173The object of this legislation is the prevention and extinction of forest fires. Its subject, as expressed in the title of the act, is the powers and duties of township constables as ex officio fire wardens, and the duties of citizens required by such officers to render assistance in the extinguishment of fires. There is not a provision in the body of the act that is not germane to this subject. The act, therefore, contains but one subject. This is frankly conceded by the appellees’ counsel. “ But, unity of subject is not enough,” Road in Phœnixville, 109 Pa. 44, and it is argued that the subject is not clearly expressed in the title, because no mention is made of the matter of compensation. The validity of this objection depends somewhat, if not altogether, upon the scope of the provision as to that matter. If by a fair construction the compensation clause be confined to the constable and those who render services pursuant to, and because of, his request or command, and who, otherwise, would have no interest and would be under no duty or obligation to render them, we are not prepared to say that the act is void because of defectiveness of title. It has been said so many times that it is unnecessary to cite the cases, that if the title fairly gives notice of the subject of the act, so as reasonably to lead to an inquiry into the body of the bill it is 'sufficient• it need not be a complete index to the contents. Where the title fairly gives notice of legislation compelling such services by such persons as we have referred to, it would seem that legislators and the public generally would naturally look into the body of the bill for the purpose of determining how and by whom the constable and the persons compelled to render them are to be compensated, and would not assume that it was intended to exact the services without compensation. This is quite a different thing from transferring a pecuniary burden from boroughs to the county by an act indefinitely entitled, “ An act relating to boroughs in the County of Chester,” as in Road in Phoenixville, supra, or imposing a burden on the county, which, from the nature of the subject of the legislation expressed in the title, it would naturally and reasonably be supposed would be imposed on the borough, as in Quinn v. Cumberland Co., 162 Pa. 55, or making the county liable for the fees of a recorder of deeds for a service of which the title of the act gives no notice whatever, as in Pierie v. Philadelphia, 139 Pa. 573. None of these cases is *174authority for the proposition, that, even if the title shows that a duty is imposed to render a service for which it would reasonably and in the nature of things be expected that compensation would be made, the act is necessarily void because the title does not declare how and by whom it is to be made. Many useful acts, about which no question has ever been raised, would be stricken down if that were to be declared as a fixed and unvarying rule. Not only so, but the decisions show that not every detail which the nature of the subject of the title reasonably suggests as necessary or appropriate for the accomplishment of its expressed purpose must be set forth in the title: Com. v. Jones, 4 Pa. Superior Ct. 362, 368. Compensation may be— we do not say it always is — such a detail, as our own cases show: Com. v. Lloyd, 2 Pa. Superior Ct. 6, affirmed by Supreme Court in 178 Pa. 308; Hayes v. Cumberland Co., 5 Pa. Superior Ct. 159, affirmed in 186 Pa. 109. We are, therefore, not prepared at this time to commit ourselves to the extent of deciding that if one having no interest and under no duty or obligation to assist the constable were compelled by him to do so he could not recover coinpensation. Be that as it may, we all agree that the title of the act does not give fair notice that a method was provided whereby the owner of timber land, or one engaged in a lumbering operation, upon whose possessions a forest fire has originated, can, by calling in the constable, cast the burden of the expense of the work of extinguishing the fire, already undertaken by him and his employees, upon the county. If, as the court below expresses the thought, the purpose of the act was to make it the duty of the constable to guard lumbering operations and to summon the men employed in such operations and have them paid by the counties and state for extinguishing fires caused, possibly, by their own operations, we would have no hesitation in saying that it would fall under the condemnation of the principle recognized in the cases cited in the opinion of the learned judge. But we agree with him that this is not the reasonable or necessary construction of the act. To hold the county liable, it is not sufficient to show that the claimant assisted in putting out the fire, or even that the constable was present approving his action, or that the constable gave him general directions to put out fires whenever he might discover them (the constable has no such authority) ; the claimant must show *175that he was “called upon,” in the language of the act, or “required ” in the language of the title. If, otherwise, he would have no interest to be served, and would be under no duty or obligation to render the services exacted, it might reasonably be inferred that he rendered them because of, and pursuant to, the command or direction of the - officer. There is no room for such an inference in the present case, however. Campbell and Sons were engaged in a large lumbering operation, and the plaintiff was their woods foreman. He admits it was his duty to put out the fires, or see that they were put out, and what he did in that regard resulted in the protection of his employer’s property. Whilst it is true that the constable (who, by the way, was sent for by Campbell and Sons) formally directed him to proceed, yet it is perfectly clear that the services were rendered, not because of, or pursuant to any command or request of the constable, but because it was a duty of his employment to render them. Moreover, he was in each instance in the actual performance of that duty, or was on his way to the fire for that purpose,before the constable called upon him or came upon the ground. We concur with the court below in the 'conclusion that his claim under the facts disclosed is not one that comes within the true spirit and intent of the act.
The judgment is affirmed.